

117 HR 2889 IH: Fairness for Landowners Facing Eminent Domain Act
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2889IN THE HOUSE OF REPRESENTATIVESApril 28, 2021Mr. Malinowski (for himself, Mrs. Watson Coleman, Mr. Tonko, Ms. Kuster, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Natural Gas Act with respect to actions for eminent domain by holders of certificates of public convenience and necessity, and for other purposes.1.Short titleThis Act may be cited as the Fairness for Landowners Facing Eminent Domain Act.2.Modifications to exercise of the right of eminent domain by holder of a certificate of public convenience and necessity(a)RequirementSection 7(h) of the Natural Gas Act (15 U.S.C. 717f(h)) is amended—(1)by striking When any holder and inserting the following:(1)Subject to paragraph (2), when any holder; and(2)by adding at the end the following new paragraphs:(2)A holder of a certificate of public convenience and necessity may not exercise the right of eminent domain under paragraph (1) unless the holder—(A)obtains all Federal and State permits required by law for the construction and operation of pipeline facilities; (B)complies with all environmental conditions appended to the certificate order; and(C)is in compliance with subsection (i)(2).(3)A holder of a certificate of public convenience and necessity shall be suspended from the exercise of the right of eminent domain under paragraph (1)—(A)if the holder requests a material amendment to the certificate, until such time as the conditions in paragraph (4) are satisfied; or(B)if a Federal or State permit held by the holder is vacated or remanded, until such time as—(i)all vacated or remanded permits are reinstated or reissued to the holder; and(ii)the holder complies with all environmental conditions appended to the certificate order.(4)A holder of a certificate of public convenience and necessity who requests a material amendment to the certificate and has the exercise of the right of eminent domain suspended under paragraph (3)(A) may not commence a new action or proceeding to exercise the right of eminent domain under paragraph (1) until such time as—(A)the Commission issues an amended certificate of public convenience and necessity; and(B)the holder—(i)obtains all additional Federal and State permits required by law pursuant to the amended certificate; and(ii)complies with all environmental conditions appended to the amended certificate order..(b)Access for surveysSection 7 of the Natural Gas Act (15 U.S.C. 717f) is further amended by adding at the end the following:(i)(1)For purposes of subsection (h), the exercise of the right of eminent domain does not include accessing property for purposes of surveying prior to acquiring the property, except in accordance with paragraph (2).(2)If a holder of a certificate of public convenience and necessity is unable to agree with the owner of property on access to the property for purposes of surveying, the holder shall enter into the dispute resolution process of the Commission. If dispute resolution fails, or if the property owner refuses to participate in such process, the Commission may, upon a showing by the holder of documented repeated, good faith efforts to work with the property owner to agree on such access, issue an order declaring that, upon a court order, for purposes of the relevant certificate and with respect to the relevant property, the exercise of the right of eminent domain under subsection (h) includes accessing the property, in a limited, non-land-disturbing manner, for purposes of surveying prior to acquiring the property..(c)Effective dateThe amendments made by this Act shall apply—(1)to any action or proceeding for eminent domain under section 7(h)(1) of the Natural Gas Act, as amended by this Act, commencing on or after the date of enactment of this Act; and(2)to any request for a material amendment to a certificate of public convenience and necessity occurring on or after the date of enactment of this Act.